
	
		I
		112th CONGRESS
		1st Session
		H. R. 2245
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Ms. DeGette (for
			 herself and Mr. Rooney) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  provide the Food and Drug Administration with improved capacity to prevent drug
		  shortages.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Access to Life-Saving
			 Medications Act of 2011.
		2.Discontinuance or
			 interruption of the manufacture of a prescription drug
			(a)In
			 generalSection 506C of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356c) is amended to read as
			 follows:
				
					506C.Discontinuance
				or interruption of the manufacture of a prescription drug
						(a)DefinitionsIn
				this section:
							(1)The term
				average historic demand means the individual manufacturer’s
				average monthly volume of sales of the drug during the last calendar
				year.
							(2)The term
				discontinuance means the permanent termination of the manufacture
				of a drug by an individual manufacturer.
							(3)The term interruption means a
				change that—
								(A)may result in the
				total supply of a drug manufactured by the individual manufacturer not meeting
				average historic demand; and
								(B)consists
				of—
									(i)a change in the supply of one or more raw
				materials, including active pharmaceutical ingredients;
									(ii)an unplanned
				interruption in ability to produce the drug;
									(iii)a business
				decision affecting the manufacture of the drug, such as a merger or a change in
				production output; or
									(iv)any other type
				change that could have the result described in subparagraph (A), as determined
				by the Secretary.
									(b)Notifications by
				manufacturers
							(1)In
				generalA manufacturer of a
				drug that is subject to section 503(b)(1) and marketed in interstate commerce
				shall notify the Secretary of a discontinuance or interruption in the
				manufacture of such drug.
							(2)Notification
				periodA notification pursuant to paragraph (1) shall be
				submitted to the Secretary—
								(A)in the case of a
				planned discontinuance, at least 6 months prior to the date of such
				discontinuance; and
								(B)in the case of any
				other discontinuance or interruption—
									(i)at
				least 6 months prior to the date of such discontinuance or interruption;
				or
									(ii)if the
				manufacturer cannot provide 6 months advance notice, as soon as practicable
				after the manufacturer—
										(I)becomes aware of
				such discontinuance; or
										(II)becomes aware that such interruption may
				result in the total supply of the drug manufactured by the individual
				manufacturer not meeting average historic demand.
										(3)Additional
				informationA manufacturer may, but is not required to, include
				in a notification submitted pursuant to paragraph (1) information about an
				alternative source of the drug or the availability of a drug with the same
				active ingredient.
							(4)Reduction in
				notification periodThe
				notification period required under paragraph (2) for a manufacturer may be
				reduced if the manufacturer certifies to the Secretary that good cause exists
				for the reduction, such as a situation in which—
								(A)a public health
				problem may result from continuation of the manufacturing for the 6-month
				period;
								(B)a biomaterials
				shortage prevents the continuation of the manufacturing for the 6-month
				period;
								(C)a liability
				problem may exist for the manufacturer if the manufacturing is continued for
				the 6-month period;
								(D)continuation of
				the manufacturing for the 6-month period may cause substantial economic
				hardship for the manufacturer;
								(E)the manufacturer
				has filed for bankruptcy under chapter 7 or 11 of title 11, United States Code;
				or
								(F)the manufacturer
				can continue the distribution of the drug involved for 6 months.
								(5)Other reductions
				in notification periodThe Secretary may reduce the notification
				period required under paragraph (2) based on—
								(A)the type of
				discontinuance or interruption at issue; and
								(B)any other factor,
				as determined by the Secretary.
								(6)Confidentiality
				of informationAny information provided to the Secretary under
				paragraph (1) shall be treated as trade secret or confidential information
				subject to section 552(b)(4) of title 5 and section 1905 of title 18.
							(7)Enforcement
								(A)Any manufacturer
				that knowingly fails to submit a notification in violation of paragraph (1)
				shall be subject to a civil money penalty not to exceed $10,000 for each day on
				which the violation continues, and not to exceed $1,800,000 for all such
				violations adjudicated in a single proceeding.
								(B)Not later than 180
				days after the date of the enactment of the Preserving Access to Life-Saving Medications Act of
				2011, the Secretary shall, subject to subparagraph (A),
				promulgate final regulations establishing a schedule of civil monetary
				penalties for violations of paragraph (1).
								(C)The provisions of paragraphs (5), (6), and
				(7) of section 303(f) shall apply with respect to a civil penalty under this
				paragraph to the same extent and in the same manner as such provisions apply
				with respect to a civil penalty under paragraph (1), (2), (3), (4), or (9) of
				section 303(f).
								(c)Notifications by
				Secretary
							(1)Drug shortage
				definedIn this section, the term drug shortage
				means, with respect to a drug, a period of time when the total supply of such
				drug available at the user level will not meet the demand for such drug at the
				user level as determined by the Secretary.
							(2)Public
				notification
								(A)In
				generalSubject to subsection (b)(6), the Secretary shall—
									(i)publish on the
				public Internet Web site of the Food and Drug Administration information
				on—
										(I)the types of
				discontinuances and interruptions for which a notification is required under
				subsection (b)(1); and
										(II)actual drug
				shortages; and
										(ii)to the maximum
				extent practicable, distribute such information to appropriate health care
				providers and patient organizations.
									(B)DurationThe
				Secretary shall include in any publication or distribution under subparagraph
				(A), when possible, an estimate of the expected duration of any discontinuance
				or interruption or actual drug shortage.
								(3)Identification
				and notification of drugs vulnerable to drug shortage
								(A)In
				generalIf the Secretary determines using the criteria under
				subparagraph (B) that a drug may be vulnerable to a drug shortage, the
				Secretary shall notify the manufacturer of the drug of—
									(i)such
				determination; and
									(ii)the Secretary’s
				duty to collaborate to improve continuity of supply plans under paragraph
				(4).
									(B)Evidence-based
				criteriaThe Secretary shall implement evidence-based criteria
				for identifying drugs that may be vulnerable to a drug shortage. Such criteria
				shall be based on—
									(i)the number of
				manufacturers of the drug;
									(ii)the sources of
				raw material or active pharmaceutical ingredients;
									(iii)the supply chain
				characteristics, such as production complexities; and
									(iv)the availability
				of therapeutic alternatives.
									(4)Continuity of
				supply plans
								(A)In
				generalWith respect to drugs that are vulnerable to a drug
				shortage (as determined under paragraph (3)), the Secretary shall collaborate
				with manufacturers and other stakeholders (such as distributors and health care
				providers) to establish and improve continuity of supply plans, so that such
				plans include a process for addressing drug shortages.
								(B)Limitation on
				Secretary’s authorityThe Secretary may not in any case require a
				manufacturer—
									(i)to
				manufacture a drug in the event of a discontinuance or interruption; or
									(ii)to delay or alter
				a discontinuance or interruption.
									(C)Allocation by
				manufacturerNo provision of Federal law shall be construed to
				prohibit a manufacturer from, or penalize a manufacturer for, allocating
				distribution of its products in order to manage an actual or potential drug
				shortage.
								(d)RulemakingThe Secretary shall carry out this section
				pursuant to regulations promulgated after providing notice and an opportunity
				for
				comment.
						.
			(b)Applicability;
			 transitional periodSection 506C of the Federal Food, Drug, and
			 Cosmetic Act, as amended by subsection (a), applies with respect to
			 discontinuances, interruptions, and drug shortages (as such terms are used in
			 such section 506C) that occur on or after the day that is 1 year after the date
			 of the enactment of this Act. Until such day, the provisions of section 506C of
			 the Federal Food, Drug, and Cosmetic Act, as in effect on the day before the
			 enactment of this Act, shall continue to apply.
			3.Reports to
			 CongressThe Secretary of
			 Health and Human Services shall submit to the Congress—
			(1)not later than the
			 date that is 1 year after the date of the enactment of this Act, a report
			 describing the actions taken by the Secretary during the previous 1-year period
			 to address drug shortages (as defined in section 506C of the Federal Food,
			 Drug, and Cosmetic Act, as amended by section 2) through all aspects of the
			 prescription drug supply chain; and
			(2)every 5 years
			 thereafter, a report describing such actions taken by the Secretary during the
			 previous 5-year period.
			4.GAO
			 study
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study—
				(1)to examine how the
			 Food and Drug Administration identifies and responds to drug shortages (as
			 defined in section 506C of the Federal Food, Drug, and Cosmetic Act, as amended
			 by section 2);
				(2)to examine the
			 possible causes of such drug shortages, including manufacturing problems,
			 breakdown in the supply chain delivery system, changes in the supply of raw
			 materials, stockpiling at the wholesale or provider level, and restrictive
			 regulatory requirements;
				(3)to identify if
			 there is adequate communication between industry, the Food and Drug
			 Administration, distributors, and end users;
				(4)to analyze the
			 effects of the enactment of this Act on the ability of the Food and Drug
			 Administration to identify and ameliorate such drug shortages; and
				(5)to identify any
			 additional measures that need to be taken to prevent or address such drug
			 shortages.
				(b)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Comptroller General shall submit a report to the
			 Congress on the results of the study under subsection (a).
			
